DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments on Possible Claim Rejections - 35 USC § 112
There are two claims 61, the examiner will mark as 61A and 61B for the restriction. However, proper amendment for the claim number is required. 
As to claim 20, claim 20 recites “the scale comprises”. However, the claim 17 (which is claim 20 is depending on) is not indicating any scale in the claim. The examiner believes the claim 20 should depend on the claim 19. 
As to claim 21, claim 21 recites “the graphically represented value”. However, the claim 17(which is claim 20 is depending on), is not indicating any graphically represented value in the claim. The examiner believes the claim 21 should depend on the claim 19 and the recited limitation should be ‘the graphically represented rate of particles’. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 17-39, drawn to a particle counting system as generally set forth in Claim 1, including specifics of the memory receives counts for the at least one output channel for data storage; and a display that depicts a rate of particles measured in the at least one output channel for pulse heights above the threshold, classified in G06M11/04. 
II. Claims 40-50, drawn to a portable particle counting device as generally set forth in Claim 40, classified in G01N15/1431.
III. Claims 51-64, drawn to a method of locating a source of particles as generally set forth in Claim 51, classified in G01N15/1429, 1459
The inventions are distinct, each from the other because of the following reasons:
Inventions III and I, II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as appeared in Invention group I and Invention group II.   
Inventions I, II and III are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in any of the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants. Specifically, the Inventions are distinct because (1) particle counting system with specific conditions memory and display (2) portable particle counting device, (3) method of locating a source of particles, have a materially different design, function, and/or effect, do not encompass overlapping subject matter, and there is nothing of record to show them to be obvious variants of each other.
There is no linking claim.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention,
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
Should the applicant elect Invention I, II OR III, Applicant is further required to elect a single species between Species A-F for the selected group.
This application contains claims directed to the following patentably distinct species:
For Invention I or II or III
Species A, 
IA: 18
IIA: 41
IIIA: 52
Species B,
IB: 19, 20, 22, 23
IIB: 42
IIIB: 54, 55, 56
Species C
IC: 24, 25, 26, 37, 38
IIC: 43
IIIC: 57, 61A, 62
Species D
ID: 27, 28, 39
IID: 44, 45, 
IIID: 53, 63, 64
Species E
IE: 29, 32, 34, 36
IIE: 46, 49, 
IIIE: 58, 60, 61B
Species F
IF: 30, 31, 35, 33
IIF: 47, 48, 50
IIIF: 59
The species are independent or distinct with following reasons.
First, species A is drawn to a system or a method of variable sampling locations.
Second, species B is drawn to graphical display systems or methods thereof.
Third, species C is drawn to various functions relates to a signal processing circuit. 
Fourth, species D is drawn to power control related devices or methods.
Fifth, species E is drawn to measured data storage related. 
Fifth, species F is drawn to optical measurement device related, such as photodetector or light source. 
   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for invention group I, claim 40 is generic for invention II and claim 51 is generic for Invention group III. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries)
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/restriction requirement, 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNGHEE Y GRAY/Primary Examiner, Art Unit 2886